BoakdmaN J.:
By the verdict of the jury it is determined that the defendants lent Walrath, a deceased partner of plaintiff, the $200 set up by *503way of counter-claim, for the use of the partnership of plaintiff and Walrath. The evidence of such loan consists of the declarations and admissions of the deceased Walrath made to two persons by the name of Ackerman. If this evidence was competent it ivas sufficient to establish the fact of this loan, and the judgment and order appealed from must stand, unless some error occurred upon the trial or in the charge which should be found fatal.
During the existence of a partnership one partner may bind the firm by his admissions, representations and declarations made in relation to the partnership business in good faith. (Parsons on Part., 184, et seq., and 191, et seq.] 1 Greenl. Ev., §§ 112, 174, 177, 180; Whitaker v. Brown, 16 Wend., 505; Walden v. Sherburne, 15 Johns., 409; Gow on Part., 37, et seq.) This principle, which is believed to be unquestionable, disposes of the objections to' the testimony of the Ackermans, the exceptions to the charge and the refusal to direct a verdict. It is not necessary to show the application of the money to the uses of the firm. (Whitaker v. Brown, ante.)
It was of no consequence whether Klock knew of the borrowing of the money or not. The evidence that he was ignorant of the loan was not competent, and however strongly established would of itself have boon no protection • against his liability for Walrath’s acts. It was not proposed to connect it with other evidence. But a little later Klock testifies that he does not know whether Walrath did or did not borrow the money. So the question was, in fact, answered.
Klock had testified that about the time of the alleged borrowing the firm did not need the money, having a balance of cash on hand. In answer to this, and for the purpose of overcoming the presumption arising therefrom, it was proper to prove that Klock himself, in about a week from that time, wanted to borrow of defendants $150 for the use of Klock & Walrath.
We find no error in the case calling for a new trial.
The judgment and order appealed from are therefore affirmed, with costs.
Bocees, J., concurs; LearNED, P. J., dissents.